DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.







Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a continuation-in-part of Application No. 15/912,042, which has an effective filing date of 10/04/2012. Claims 21-23 appear to include subject matter not found in the prior-filed applications. For the purpose of applying prior art, the effective filing date for such claims is 11/09/2018. The effective filing date for claims 19 and 20 is 10/4/2012.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US2011/0149440A1) in view of Wright (US6716363B1).
Uematsu reads on the claims as follows (refer to Figs. 2B and 6B; claim limitations not disclosed by Uematsu are crossed out, below):
Claim 19. An actuated suspension (110, Fig. 2B), comprising: 
a piezoelectric microactuator (205a, 205b) affixed to the suspension, the piezoelectric microactuator comprising a bottom electrode (right electrode in Fig. 8B) 
a first portion (612; see para. [0103] and [0107]) of adhesive disposed on the first side of the piezoelectric microactuator; and 
a second portion (611) of adhesive disposed on the second side of the piezoelectric microactuator.  
Claim 20. The actuated suspension of claim 19, wherein the first portion of adhesive and the second portion of adhesive are partially cured.  Clearly, the curing of adhesive is not instantaneous, i.e. once the curing process begins, the adhesive is partially cured until it is fully cured. 
Claim 21. The actuated suspension of claim 19, wherein the first portion of adhesive and the second portion of adhesive are disposed on at least two sides of the microactuator. See Fig. 8C. Each of the adhesive portions is disposed on a different lateral side and also on the bottom side. 
Claim 22. The actuated suspension of claim 19, wherein a third portion (621, Fig. 8C) of adhesive is disposed on a side of the microactuator between the first portion of adhesive and the second portion of adhesive.  
Claim 23. The actuated suspension of claim 19, wherein the microactuator includes multiple layers of PZT wafer material. See “plurality of piezoelectric layers” in para. [0077]. It is readily apparent that the same applies for Fig. 8C, as the same number, 205a, is used for the piezoelectric element.
Wright shows that it is known to form piezoelectric microactuators having the claimed structure. Specifically, Wright discloses a piezoelectric microactuator having an electrode 202a solely on a first side 202 and a wrap-around electrode having a portion 202b on the first side 202, a portion on side 206, and a portion on side 204. See Fig. 3 and col. 4, lns. 1-27. Also see the piezoelectric microactuators obtained in Fig. 10.
In view of the teachings of Wright, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to form the electrodes of the piezoelectric actuator 205a as the electrodes of a piezoelectric actuator as shown in Fig. 3 or 10 of Wright. One of ordinary skill in the art would have found it obvious to do so as a simple substitution of one piezoelectric actuator electrode design for another, with predictable results. It should be noted that, although in Wright surfaces 202, 402 are intended to be top surfaces of the microactuators, rotating the microactuator such that portions 202a and 202b are on the bottom would have been obvious to one of ordinary skill in the art, to match the orientation used in Uematsu.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-23 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729